Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 8, the language “preferable between 6 mm to 8 mm” appears which appears as a narrowing limitation of the range of 2 mm to 10 mm recited on line 7 of the claim. This language is not clear and concise and the exact scope of the claim is not clear (whether it requires the narrower limitation or not). It is suggested that this narrower language be deleted and made into a dependent 
In claim 11, line 2, the language “such as epoxy” appears after the defining of the matrix material as a polymeric material. The applicant is advised that it is not clear whether the narrower “epoxy” is positively further limiting the broad “polymeric material”. As such it is suggested that the identified language be deleted from the claim and made into a separate dependent claim so as to clarify what the polymeric material is.
In claim 24, line 8, the language “preferable between 6 mm to 8 mm” appears which appears as a narrowing limitation of the range of 2 mm to 10 mm recited on line 7 of the claim. This language is not clear and concise and the exact scope of the claim is not clear (whether it requires the narrower limitation or not). It is suggested that this narrower language be deleted and made into a dependent claim if applicant wishes to recite the narrower range in order to avoid any confusion.
In claim 26, lines 1-2, the language “such as epoxy” appears after the defining of the matrix material as a polymeric material. The applicant is advised that it is not clear whether the narrower “epoxy” is positively further limiting the broad “polymeric material”. As such it is suggested that the identified language be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, 11, 16, 22-26 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (the article entitled “Adhesion characteristics of carbon/epoxy composites treated with low- and atmospheric pressure plasmas” from the Journal of Adhesion Science and Technology).
Kim et al taught that it was known to employ an atmospheric pressure plasma to remove matrix material from a fiber reinforced composite as a pretreatment to the fiber reinforced epoxy composite prior to adhesive (forming a joint with epoxy adhesive) bonding two composite adherents together where the gas flow rate of an argon gas for the plasma was set at 300 l/hr (5 l/min) as established in Table 4. It should be understood that exposure of the composite to the atmospheric pressure plasma results in removal of the polymer matrix (see the paragraph bridging pages 1763-1764 and Figure 9c). It should be noted that at ten minutes of exposure for the plasma the temperature of the composite was less than the glass transition temperature of the composite matrix material, see Figure 6 for example. Clearly a system which produced an atmospheric pressure plasma with a low gas flow rate (less than 3000 l/hr) was provided (at 1 bar, e.g. atmospheric pressure) in the reference to Kim et al in order to allow for the removal of the matrix material and exposure of the filament reinforcement of the composite material. There is no structure recited in the claims of the system that doesn’t have heat affected zone after exposure that isn’t suggested by Kim et al (put another way, the system of Kim et al was capable of removing matrix material from the composite without damaging the fiber and without generation of heat affected zone therein). The plasma generating structure of Kim et al was capable of operating under the conditions necessary to avoid heat affected zone. Additionally, it would appear from Figure 9 as well as Figure 7 and the discussion within the reference that one skilled in the art would have understood that the processing performed by Kim et al was such that it avoided formation of heat affected zone, as clearly heating below the glass transition temperature (or close to it) would not result in charring of the matrix material. 
With respect to claim 2, the reference to Kim suggested a gas flow rate of 5 l/min (300 l/hr) at atmospheric pressure which clearly kept the ionized gas flow low so as to increase the number of plasma reactive species (and additionally is more evidence that heat reactive zone is not formed but instead removal was a function not of charring but of ion impacting the polymer surface). Regarding claim 4, the reference controlled the nozzle height so as to allow material to be ablated from the adherent and additionally it controlled the process so as to not damage the fibers of the composite. Regarding claim 5 the reference suggested a nozzle height of between 2 and 10 mm in distance from the material. Regarding claim 10, the fibers were carbon fibers in the operation. Regarding claim 11, the matrix was a polymer and specifically epoxy resin. Regarding claim 16 the plasma treatment was such in Kim et al that at least a portion of the fiber was exposed and a new surface of composite provided for bonding without heat affected zone. Additionally it is not clear what structure is added by recitation of the lack of heat affected zone that isn’t already disclosed by Kim et al for the system therein. Regarding claim 22, as noted above the system was operated with a gas flow rate less than 3000 l/m and at atmospheric pressure (1 bar). Regarding claim 23, the processing was performed at a nozzle height (noting Figure 2 disclosed the system for atmospheric pressure plasma treatment) to allow material to be ablated at a height below 9 mm and one was trying to avoid fiber damage in the processing therein. Regarding claim 24 the nozzle height was between 2 and 10 mm as claimed. Regarding claim 25 the reference taught the use of carbon fibers in the processing therein. Regarding claim 26, the matrix was an epoxy resin (a polymeric material). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (the article entitled “Adhesion characteristics of carbon/epoxy composites treated with low- and atmospheric pressure plasmas” from the Journal of Adhesion Science and Technology) in view of Atkins et al (US 4678711).
Applicant is referred to paragraph 5 above for a discussion of Kim et al. the reference failed to expressly state that the entire filament was exposed as a function of the plasma treatment or that there was a removal of 100 micrometers of material from the surface via the plasma treatment, however in spite of the reference not expressly reciting the depth of the ablation, it would have been obvious to those skilled in the art to remove at least 100 micrometers of matrix material from the surface of a composite material in preparation for developing an adhesive bond with the composite material as an adherent. It should be noted that Kim et al did envision exposure of the filaments of the reinforcement therein without heat affected zone (at a temperature below the degradation temperature of the matrix material) and exposure of a portion of an entire filament likewise would have been obvious to those skilled in the art. The reference did not express that one would have applied a primer upon the surface prior to the application of epoxy resin used as an adhesive to join the composite adherents together. Atkins expressed that it was known at the time the invention was made to apply a primer upon the surface of a fiber reinforced composite adherent prior to application of an epoxy resin adhesive used to join the composite adherents together, see the abstract of the disclosure for example. One skilled in the art would have been led to employ a self-crosslinking acrylic polymer latex primer when bonding fiber reinforced composite adherents together with an epoxy adhesive in order to achieve an improved bond. It should be noted that Kim employed an epoxy resin adhesive to join the fiber reinforced adherents together. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a primer on a fiber reinforced composite adherent prior to adhesive bonding with an epoxy resin as suggested by Atkins et al in the process and system for bonding composite adherents with epoxy adhesive taught by Kim et al. Additionally, Kim et al appears to suggest on its own that those skilled in the art would have controlled the ablation operation to achieve improved bonding and such would have clearly included removal of the matrix material from the adherent in order to present a fresh surface for bonding wherein such included removal of 100 micrometers of material and/or complete exposure of the fiber of the composite to ensure good adhesive bonding (where one skilled in the art would have readily understood that exposure of the filaments of the composite would have increased the surface area for bonding and provided an enhanced bond with mechanical interlocking with the fibers as was known in the art).
Claims 12, 18, 19, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (the article entitled “Adhesion characteristics of carbon/epoxy composites treated with low- and atmospheric pressure plasmas” from the Journal of Adhesion Science and Technology) in view of either one of Ward (the article entitled “Plasma Process Control with Optical Emission Spectroscopy) or Blumenfeld et al (US 2005/0061779).
Kim et al is discussed above in paragraph 5 and applicant is referred to the same for a complete discussion of the reference. Kim et al clearly taught ablation of the composite material with the use of an atmospheric pressure plasma system, however there is no evidence that the operation was controlled with the use of optical emission spectroscopy. Both Blumenfeld et al and Ward expressed that in an ablation operation with a plasma that control of the operation would have been performed in situ with the use of optical emission spectroscopy. Additionally, one skilled in the art would have recognized that the probe would have been directed at the work zone of the composite material during processing so that one was able to accurately collect the information needed in real time of the plasma ablation operation. As it would have provided for real time in situ determination of the removal of the matrix material from the composite material to render a suitable surface for bonding whereby the plasma ablation can easily be controlled, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ optical emission spectroscopy to control the plasma ablation of Kim et al as suggested by either one of Blumenfeld et al or Ward.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746